El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
En cada uno de estos casos la demandante establece la apelación contra una sentencia que declara sin lugar la de-manda, e insiste en que la corte inferior incurrió en error en la apreciación de la prueba.
En ambos casos la compañía demandada alegó no ha-berse cumplido con el artículo 10 de la póliza, el cual es como sigue:
“Artículo 10. — Inmediatamente que se declare un siniestro que *679cause daños o pérdidas en los objetos asegurados por la presente póliza, el asegurado tiene obligación de participarlo a la compa-ñía por escrito, y de entregarle, a más tardar, dentro de los quince días siguientes al del siniestro, o en cualquier otro plazo que la compañía le hubiera especialmente concedido por escrito, los do-cumentos siguientes, a saber:
“ (a) Un estado de las pérdidas y daños causados por el sinies-tro, indicando del modo más detallado y exacto que sea posible, los varios objetos destruidos o averiados y el importe de la pér-dida correspondiente, teniendo en cuenta el valor de dichos ob-jetos en el momento del siniestro, sin comprender ganancia alguna.
“(6) Una relación detallada de todos los demás seguros que pu-dieran existir sobre los mismos objetos.
“El asegurado viene igualmente obligado, en cualquier tiempo, a pi’ocurarse a su costa y a entregar o poner de manifiesto a la Com-pañía todos los detalles, planos, proyectos, libros, recibos, facturas, copias o duplicados de facturas, documentos justificativos, actas y cualesquiera informes que la compañía, directamente o por me-diación de sus representantes esté equitativamente en derecho de exigirle con referencia a la reclamación y al origen" y a la causa del incendio y a las circunstancias bajo las cuales las pérdidas o daños se han producido, o relacionados con la responsabilidad de la Compañía o con el importe de la indemnización debida por ésta.
“Asimismo, el asegurado viene obligado a certificar la exac-titud de su reclamación y de cuantos extremos estén consignados en la misma, mediante una declaración hecha, sea bajo juramento o en cualquier otra forma legal.
“Si el asegurado no cumpliera lo .dispuesto en el presente ar-, tículo, quedaría privado de todo derecho a indemnización en vir-tud de la presente póliza/’
En ambos casos los libros fueron destruidos por fuego.
En el caso 2826 el árbitro tasador (adjuster) escribió a la demandante en los siguientes términos:
“Apreciada Señora: Refiriéndome a las conversaciones que tuvo el que suscribe con su señor esposo la semana pasada con relación a cierta reclamación por incendio que ha presentado Ud. contra la Compañía Palatine bajo póliza No. 3,123,574, repito por la presente que debido al hecho de haberse quemado, según sus informes, tó-alos los libros y demás comprobantes que podrían justificar el va*680lor de los bienes asegurados el día del incendio, es necesario que me suministre Ud. a la mayor brevedad posible lo siguiente:
“1. — Extractos certificados de su cuenta con todas las casas donde se surtían Uds. de existencias durante el último año antes del incendio.
“2. — Relación completa de todo el equipo y mobiliario que te-nían Uds. en el local destruido.
“3. — Certificados de patente municipal, contribuciones de ingre-sos y de propiedad y de Rentas Internas.
“4. — Declaración jurada con respecto al promedio de sus ven-tas diarias y el beneficio obtenido en las mismas.
“Al recibo de estos documentos trataré en lo posible de recons-truir los datos que de otro modo hubieran suplido sus libros con respecto al valor de la propiedad destruida, y en espera de sus gratas noticias, quedo, etc.”
A esta comunicación la demandante no contestó, pero ra-dicó su demanda.
En el No. 2827 una carta semejante dice lo siguiente:
“Muy señores m/ y amigos: Refiriéndome a las conversaciones que tuve con Uds. la semana pasada, durante mi visita a esa con relación a las pérdidas por incendio que reclaman Uds. a la Palatine Insurance Co. bajo póliza No. 3,123,573, les repito aquí lo que ya les indiqué verbalmente con respecto a los documentos necesarios para poder atender a tal reclamación, y los cuales consisten en lo siguiente:
“1. — Copias certificadas y juradas de las facturas pasadas a Uds. por los vendedores de la máquina ‘Champion,’ del motor de gasolina, de las dos máquinas ‘Singer,’ de la máquina de picar, de la máquina de escribir ‘Oliver,’ de la vitrina, del mostrador, del aparador, del medidor, de las sillas y demás equipos de su estable-cimiento.
“2. — Extractos certificados y jurados de sus cuentas con todaá las casas a las cuales compró Ud. zapatos, pieles, hormas, suelas, tacos de goma y los demás artículos que se hallaban en su estable-cimiento el día del incendio.
“3. — Montante aproximado del promedio de sus ventas diarias.
“4. — Certificados de .contribuciones municipales, patentes, con-tribuciones de ingresos y de propiedad con respecto a los bienes de Ud.
*681- “Como ya les indiqué verbalmente, debido a la ausencia absoluta de libros y otros comprobantes que pudiesen atestiguar el valor de sus existencias y el équipo cuando- el incendio, es absolutamente im-prescindible reconstruir esos datos en la forma arriba indicada, pues de lo contrario la ley no permitiría a ninguna compañía asegura-dora darle curso a una reclamación. , ,
“Es en el interés de XJdes. mismos activar el suministro de es-tos datos todo lo más posible, y al recibo de los mismos no perderé tiempo eñ revisarlos y comunicarme con Uds. con respecto al re-, sultado de' tal- examen. ’ ’
A la carta anterior, la demandante contestó como signe:
“Muy señores míos: Según su carta todas las facturas y es-tados de cuenta, deben ser juradas ante Notario,, esto me parece muy •costoso'y dificultoso, por lo que ’me pérmito decirle "qué"'tenga la bondad de explicarme qué alcance tiene su frase de (certificado y jurado).
“Dispense la molestia y tenga la bondad explicarme. Sin otro particular quedo su Atto. amigo y S. S. J. Casablanca, S. en C.”
A esto contestó el árbitro tasador, insistiendo -en su anterior petición, pero indicando que sería bastante con una sola certificación de cada firma, que abarcara una lista de las ventas acompañada de la factura.
Algunos días después la demandante archivó su de-manda.
De la póliza en el caso Número 2826 hacemos la siguiente cita:
“Por cuanto Sra. María Teresa Rivera de ^Rivera, San Germán, Puerto Rico, ha satisfecho la cantidad de Treinta y dos 05/100 dollars a la Palatine Insurance Company, Limited, Londres, para asegurar contra las pérdidas o daños causados por: incendio o por ol rayo las propiedades que abajo se describen, sin- exceder de las -sumas especificadas sobre cada artículo, a saber: $4,000.00, por el término de un año, sobré las existencias de la Farmacia Rivera, -consistentes de drogas, patentizados, perfumería, productos quími-cos y pinturas, incluyendo aparadores, mostradores, vitrinas, es-critorios y demás efectos de su citada farmacia, establecida "eñ 'una casa. (desciibiéndose.)
*682“ Sépase pues, que desde el día 14 de diciembre de 1920 hasta el día 14 de diciembre de 1921 a las 4 de la tarde y por todo el tiempo después en que el dicho asegurado satisfaga o haga satis-facer a debido tiempo a la Compañía el dicho premio, y que la Compañía convenga en aceptar el mismo premio, la expresada Com-pañía quedará sujeta a pagar al dicho asegurado, sus albaceas o-administradores, todas las pérdidas y daños que sufra el mismo ase-gurada a causa de incendio o del rayo en los bienes antes mencio-nados, que no excedan sobre cada artículo de la cantidad que se. declara asegurada respecto a los mismos, y que no excedan en. todo de la suma de Cuatro Mil Dollars pero siempre sujeto a las condiciones y estipulaciones impresas y manuscritas en esta Pó-liza, y que constituyen la base de este seguro.”
La póliza en el caso 2827 está en igual forma y por la suma total que en ella se indica subdividida, y comprende la propiedad especificada en estos términos:
”$3,000.00 — Por el término de un año, sobre las existencias de-su comercio instalado en una casa de manipostería, propiedad de Cor-nelio Irizarry Cancel, en la calle Ruíz Belvis, frente a la Plaza Principal No. 14, en el pueblo de San Germán, P. R.
”$1,200.00 — Sobre la maquinaria para hacer calzado, movida por un motor de 2% caballos de fuerza, instalada en el mismo local. Premio extra 1/8%.
”$1,800.00 — Sobre las existencias de calzado americano y del país; pieles de todas clases, mostradores, vitrinas y 'aparadores-. Premio 5/8%.”
En cada uno de los casos la teoría que sustenta la de-mandante en su demanda, en todo el juicio y en apelación fue y es que el artículo 10, supra, no es aplicable en el caso’ de una pérdida total.
Pero una obligación de pagar todas las pérdidas oca-sionadas por fuego que no excedan del importe por el cual se asegura cada artículo, no es una promesa de pagar una suma determinada en el caso de una pérdida total. La fra-seología empleada no es el lenguaje de daños liquidados. La obligación contraída ppr la compañía demandada parece que se bizo constar en la forma de una póliza corriente no *683valorada. Por lo menos no hay nada qne indique ninguna intención de expedir nna póliza valorada y por tanto no existe base para la distinción entre nna pérdida parcial y nna total.
“Las pólizas de incendio generalmente se redactan de modo qne la responsabilidad de la compañía dependa del importe de la pér-dida, el cnal ha de determinarse después de qne dicha pérdida ha ocurrida; y la valoración de la propiedad en la solicitud o póliza no fija la responsabilidad de la compañía aun en el caso de nna pér-dida total.” 26 C. J. 98, sección 97.
Aqní las pólizas ni siquiera calculan el valor de la pro-piedad asegurada; fijan meramente un límite máximo fuera del cual el asegurador no asume ninguna responsabilidad.
En los términos en que está redactado el artículo 10, la compañía aseguradora tenía justamente derecho a alguna, prueba preliminar respecto del valor de la propiedad des-truida al tiempo de ocurrir el siniestro. Si por algún mo-tivo no era conveniente dar entero cumplimiento a la peti-ción hecha por el árbitro tasador {adjuster), hubiera sido cosa muy sencilla para las demandantes obtener una decía-, ración de las personas o mercantiles adonde se hicieron las compras, creditiva de las circunstancias por razón de las cuales la información deseada no pudo suministrarse. Cual-quier esfuerzo razonable para obtener los informes en cues-tión, acompañado de no ser posible, de una completa mani-festación de dónde, Cuándo y de quién la existencia de mer-cancías, maquinaria, muebles y enseres fueron obtenidos, junta con una relación de los precios pagados por ellos, hubiera sido suficiente. Es muy posible que hasta con' me-nos de eso se hubiera cumplido con la regla relativa a un cumplimiento sustancial con los requisitos estipulados res-pecto a la prueba de la pérdida. Pero sea esto como fuere, alguna demostración preliminar en este sentido era una con-dición previa para poder recobrar en una acción basada en cualquiera de las pólizas en cuestión.
*684Los" pleitos en la fecha de la redacción de las demandas fueron prematuros y deben confirmarse las sentencias ape-’ ladas. ' ’

Confirmadas las sentencias apeladas.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados' Wolf y Aldrey.
" El Juez Asociado Sr. Franco Soto no intervino en la re-solución de estos casos.